Taylor, J.
The plaintiff in error brings here for review by writ of error the judgment of the circuit court of Suwannee county in a proceeding by rule in which the plaintiff in error was called upon to show cause, if any he could, why a former sentence of the circuit court consigning him to imprisonment in the penitentiary for three years upon his conviction of assault with intent to commit manslaughter, should not be enforced, because of his alleged breach of the conditions of a conditional pardon from such sentence. The only question presented or argued here is that the court below erred in denying the demand of the plaintiff in error for a trial by jury of the question presented by said rule as to whether or not he had violated the conditions of his pardon from said sentence. This question has been settled here in the case of Alvarez v. State, 50 Florida 24, 39 South. Rep. 481, 111 Am. St. Rep. 102, 7. A. & E. Anno. Cas. 88, as follows: “When brought before the court upon such rule,- if the prisoner denies that he is the same person who was convicted, sentenced and pardoned, he is entitled to have a jnry summarily empanelled to try such issue, but if his identity is not denied all the other facts and issues can be heard and tried by the judge alone, unless the judge, solely within his discretion, shall see proper, for his own satisfaction, to submit the facts to a jury for determination.” This rule was reiterated in the case of State v. Horne, 52 Fla. 125, 42 South. Rep. 388; 7 L. R. A. (N. S.) 719. There was no issue in the case as to the identity of the *17plaintiff in error, and the circuit judge committed no error in denying the demand for a jury trial.
The judgment of the court below is hereby affirmed at the cost of the plaintiff in error.
All concur, except Hocker, J., absent.